Citation Nr: 1132020	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-26 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1987.  Further, his DD Form 214 lists over 5 years of prior active service.  He died in December 2005, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied the current appellate claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In March 2011, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A., 7109 and 38 C.F.R. § 20.901.  The requested opinion was subsequently promulgated later that same month; the Appellant was provided with a copy of this opinion in April 2011, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in December 2005.  His certificate of death lists his immediate cause of death as acute myocardial infarction.  Other significant conditions contributing to death but not related to the immediate cause include diabetes mellitus and congestive heart failure.  It was also indicated that no autopsy was performed.

3.   At the time of his death, the Veteran was service-connected for kidney stones and hearing loss.  

4.  The preponderance of the competent medical and other evidence of record is against a finding that a disability incurred in or aggravated by active service was the principal or contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2006, which is clearly prior to the May 2006 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Appellant of what was necessary to substantiate her current appellate claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Appellant to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking dependency and indemnity compensation (DIC) benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  In this case, the Board acknowledges that the February 2006 letter did not include a summary of the Veteran's service-connected disabilities.  However, there is no prejudice in light of this deficiency as the statements submitted by and on behalf of the Appellant reflect she is aware of these disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All other requirements under Hupp are satisfied by the February 2006 letter.

Although the Appellant was not notified of the process by which initial disability ratings and effective dates are established pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), the focus of this claim is whether service connection is warranted for the cause of the Veteran's death.  In other words, the resolution of this appeal does not depend upon the information outlined by Dingess, nor is assignment of an initial disability rating contemplated by the nature of this claim.  Thus, the Appellant was not precluded from participating effectively in the processing of this claim as a result of this type of notice deficiency.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of her cause of death claim, to include at the October 2010 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the October 2010 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Appellant's cause of death claim.  However, as detailed above the Board has already determined that the Appellant received adequate notification which apprised her of the elements necessary to substantiate her claim.  Moreover, the testimony of the Appellant, to include the questions posed by her accredited representative, focused on the elements necessary to substantiate the claim; i.e., the Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  The VLJ did ask questions to clarify the Appellant's contentions, and to determine if there was any relevant evidence not of record.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that, as noted in the Introduction, a March 2011 VHA opinion was promulgated by a VA nephrologist which addressed the Appellant's contentions in this case.  As this opinion was based upon an accurate understanding of the Veteran's medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the March 2011 VHA opinion, and the Appellant has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this VHA opinion is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service- connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Analysis

In the instant case, the Board finds that the preponderance of the competent medical and other evidence of record is against the claim of service connection for the cause of the Veteran's death.

The Veteran died in December 2005.  His certificate of death lists his immediate cause of death as acute myocardial infarction.  Other significant conditions contributing to death but not related to the immediate cause include diabetes mellitus and congestive heart failure.  It was also indicated that no autopsy was performed.

At the time of his death, the Veteran was service-connected for kidney stones and hearing loss.  He was not service-connected for diabetes mellitus and/or congestive heart failure.  Moreover, a thorough review of his service treatment records contain no entries indicative of these conditions, to include on his January 1987 retirement examination and concurrent Report of Medical History.  

The Board acknowledges that cardiovascular renal disease and diabetes mellitus are listed as a chronic diseases subject to presumptive service connection when present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  However, the competent medical evidence of record reflects that these disabilities were first diagnosed years after separation from service.  Therefore, presumptive service connection is not warranted under the provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that diabetes mellitus is a disability subject to presumptive service connection for veterans who had in-service exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  In addition, veterans who had active service in the Republic of Vietnam during the Vietnam war era are presumed to have had such exposure.  38 U.S.C.A. § 1116.  However, the record in this case reflects the Veteran did not have active service in Vietnam, and there is no indication he was otherwise exposed to herbicides while on active duty.  Consequently, these presumptive provisions are also not for application in the instant case, nor does any other such provision appear applicable.

The Board further notes that, as indicated above, neither the Veteran's service-connected kidney stones and/or hearing loss are listed as directly causing or contributing to the Veteran's death on his death certificate.  However, the Appellant essentially contends that the service-connected kidney stones caused chronic renal failure which materially contributed to his cause of death.  In support of her contentions, she submitted a January 2005 private medical statement from A. L. W., D.O., who reported, in essence, that the Veteran's then current disability with cerebrovascular accidents was due in part to his chronic renal disease.  Also on file is a January 2006 statement from L. B-E M.D., who noted that the Veteran had been her patient since March 1996, and that he had a history of kidney stones for which he was referred to a nephrologist and the assessment was chronic renal failure.  In addition, the Appellant submitted an internet article which indicated that kidney stones was a rare cause of acute renal failure.  She further contended that renal failure can cause diabetes, which, as noted above, was listed as another significant condition contributing to death on the certificate of death.  However, there is no competent medical opinion of record which definitively addresses these contentions.

In view of the foregoing, the Board requested a VHA opinion to address whether it was at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected kidney stones caused or contributed substantially or materially to his death.  A complete rationale for any opinion expressed was to be provided, and was to address the Appellant's contentions that the kidney stones caused renal failure and ultimately the Veteran's death.  

The March 2011 VHA opinion, completed by an expert in nephrology, concluded that kidney stones were not a primary contributing factor the Veteran's chronic kidney disease.  Rather, he had objective evidence of diabetes as the primary cause of his kidney disease.  Because diabetes could not be attributed to the Veteran's history of kidney stones, the VA nephrologist concluded that it would be presumptuous to assume that kidney stones even indirectly contributed to the kidney disease.  In support of this opinion, the VA nephrologist cited to and discussed relevant findings in the Veteran's documented medical history.  Moreover, in regard to the statement from Dr. B-E, noting a history of kidney stones with an assessment of chronic renal failure, the VA nephrologist stated that there were no laboratory evidence by the records available to substantiate the claim that the renal failure was due to kidney stones.  In fact, the Veteran's kidney function as reflected by serum creatnine level was in the normal expected range until 2003.  Importantly, kidney function must be abnormal at a level above the Veteran's usual baseline for at least a 3 month duration, without reversible cause, before it could be classified as chronic kidney disease.  This was because patients may have transient worsening of kidney function due to reversible causes such as dehydration or acute obstruction.  In concluding, therefore, it was most likely that the Veteran's chronic kidney disease was the direct result of his longstanding and, often at times, poorly controlled diabetes mellitus.  The VA nephrologist further noted that uncontrolled diabetes mellitus was also known to predispose to all of the Veteran's other macrovascular comorbidities mentioned above, and the risk might be amplified in the setting of chronic kidney disease.  Lastly and importantly, the VA nephrologist stated that the Appellant's assertion that renal failure could cause diabetes was simply incorrect; it was the diabetes that could cause the renal failure.

As detailed above, the Board determined that the March 2011 VHA opinion was supported by an adequate foundation, and was adequate for resolution of this case.  Therefore, the Board finds that the preponderance of the competent medical evidence is against a finding that the Veteran's service-connected disabilities cause or contributed substantially or materially to his death.

No other basis for establishing service connection for the cause of the Veteran's death is demonstrated by the evidence of record.

Although the Board is sympathetic to the Appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  





	(CONTINUED ON NEXT PAGE)


However, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


